DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 is not clear because it recites the term “pattering” in line 4.  For the purpose of examination, the Examiner assumes the term “pattering” above (as recited in line 4) is:
“patterning”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUANG et al. (U.S 2020/0341516).

As to claim 2, as applied to claim 1 above, HUANG et al. disclose in Fig. 1-7 all claimed limitations including the limitation wherein the island portion (“protrusions” 10b) comprises a first island portion (see first “protrusion” 10b, Fig. 6) and a second island portion (see second “protrusion” 10b, Fig. 6), which are spaced apart from each other (see Fig. 6, para. [0035], [0039], [0064]-[0065], [0070], [0078]).
As to claim 11, HUANG et al. disclose in Fig. 1-7 a display panel, comprising: a flexible substrate (“flexible basal substrate” 10), having a flat portion (see a flat portion between two “protrusions” 10b & 10b and any other flat portions of substrate 10, Fig. 6), a first island portion (see first “protrusion” 10b, Fig. 6) and a second island portion (see second “protrusion” 10b, Fig. 6), the first island portion (see first “protrusion” 10b, Fig. 6) and the second island portion (see second “protrusion” 10b, Fig. 6) extending and protruded from the flat portion (see a flat portion between two “protrusions” 10b & 10b and any other flat portions of substrate 10, Fig. 6) and spaced apart from each other (see Fig. 6, para. [0035], [0037], [0039], [0046], [0048], [0064]-[0065], [0070], [0078]); a semiconductor device (“switching device” TFT), disposed on the flat portion (see a flat portion between two “protrusions” 10b & 10b and any other flat portions of substrate 10, Fig. 6) of the flexible substrate (“flexible basal substrate” 10) (see Fig. 4, para. .    


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOI et al. (U.S 2020/0105168).
As to claim 5, CHOI et al. disclose in Fig. 1-2 a method for manufacturing an array substrate (Figs. 1-2), comprising:
providing a carrier (“flexible circuit board” 800) (Figs. 1-2, para. [0073], [0075]); and disposing a flexible substrate (“substrate” 100, para. [0044]) on the carrier (“flexible circuit board” 800) (Figs. 1-2, para. [0044-[0045], [0048]-[0049], [0054], [0073], [0075]), wherein the flexible substrate (“substrate” 100, para. [0044]) has a flat portion (see a flat portion between two protrusions of substrate 100 and any other flat portions of substrate 100, Fig. 2) and an island portion (see the protrusions of substrate 100 in Fig. 2) which extends and is protruded from the flat portion (see a flat portion between two protrusions of substrate 100 and any other flat portions of substrate 100, Fig. 2) (see Figs. 1-2, para. [0049]-[0051], [0053]-[0056], [0060]-[0061]).  
As to claim 6, as applied to claim 5 above, HUANG et al. disclose in Fig. 1-2 all claimed limitations including the limitation wherein the island portion (see the protrusions of substrate 100 in Fig. 2) comprises a first island portion (see a first protrusion of substrate 100 in Fig. 2) 
As to claim 7, as applied to claim 5 above, HUANG et al. disclose in Fig. 1-2 all claimed limitations including the limitation wherein the step of disposing the flexible substrate (“substrate” 100, para. [0044]) comprises: coating an organic material (an organic material of substrate 100) on the carrier (“flexible circuit board” 800) (see Fig. 2, para. [0073]); performing an exposure on the organic material (an organic material of substrate 100) using a shadow mask (comprising “insulating layer” 210 & “protection layer” 500) of which transparent regions having different light transmittance (Fig. 2, para. [0052], [0062]); and performing a development on the organic material (an organic material of substrate 100) to form the flat portion (see the flat portion between two protrusions of substrate 100 and any other flat portions of substrate 100, Fig. 2) and the island portion (see the protrusions of substrate 100 in Fig. 2) (see Fig. 2, para. [0049]-[0051], [0054]-[0056], [0060]).  
As to claim 8, as applied to claim 5 above, HUANG et al. disclose in Fig. 1-2 all claimed limitations including the limitation wherein the step of disposing the flexible substrate (“substrate” 100, para. [0044]) comprises: coating an organic material  (an organic material of substrate 100) on the carrier (“flexible circuit board” 800) (see Fig. 2, para. [0073]); and patterning the coated organic material (the organic material of substrate 100) using laser to form the flat portion (see a flat portion between two protrusions of substrate 100 and any other flat portions of substrate 100, Fig. 2) and the island portion (see the protrusions of substrate 100 in Fig. 2) (see Fig. 2, para. [0054]-[0055]).  

Allowable Subject Matter
Claims 3-4, 9-10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (U.S 2011/0203723).

    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 21, 2021